Citation Nr: 0303371	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the lung with right pneumonectomy, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 until February 
1971.  He did not serve in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's squamous cell carcinoma of the lung with right 
pneumonectomy, initially demonstrated years after service, to 
be causally related to active service, nor was such condition 
caused by claimed exposure to herbicides in Vietnam.


CONCLUSION OF LAW

Squamous cell carcinoma of the lung with right pneumonectomy 
was not incurred in or aggravated by active service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1116(f), 5103A, 5107(b) (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.309 (2002); 38 C.F.R. § 3.307 (as amended 
by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002)).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A March 2001 letter apprised the veteran of the information 
and evidence he needed to submit to substantiate his claim, 
as well as VA's development assistance.  Based on the above, 
the Board finds that the requirements under the VCAA with 
respect to the duty to notify have been satisfied in this 
case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  In March 2001, a research 
request was conducted in order to obtain the veteran's 
clinical records from April 1969 to May 1969 while at the 
Fort Dix Army Hospital in New Jersey.  Such documents are now 
associated with the claims file, along with the veteran's 
other service medical records.   Also of record is a VA 
opinion statement dated January 2002.  Additionally, a VA 
examination report dated May 2002 is associated with the 
claims file, along with a clarifying remark supplemented by 
the VA physician in July 2002.  Private treatment reports 
dated from 1995 to 1998 from St. Cloud Hospital and the 
Centracare Clinic are also contained in the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Certain disorders, such 
as malignant tumors, are presumed to have been incurred in 
service if manifested or aggravated within one year of 
separation from service to a degree of 10 percent or more, 
provided that the veteran has served a minimum of ninety days 
either during a period of war or during peacetime service 
after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.309; 38 C.F.R. § 3.307 (as amended by 67 Fed. 
Reg. 67792-677793 (Nov. 7, 2002)).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Presumptive service connection based on exposure to an 
herbicide agent

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  Furthermore, even if a veteran does not warrant 
presumptive service connection based on exposure to an 
herbicide agent, he or she is not precluded from otherwise 
establishing service connection by proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Factual Background

The veteran had his pre-induction examination in July 1968.  
His lungs and chest were found to be normal at that time.  

The service medical records show that in March 1969, the 
veteran was treated for cough, fever, chills and a sore 
throat.  A chest x-ray revealed infiltrate.  Further 
examination revealed the presence of rales over the left 
lower lobe.  He was discharged from the hospital in May 1969 
with a diagnosis of pneumonia, treated, cured.  

The veteran's separation examination, conducted in January 
1971, demonstrated a normal respiratory system.  

In March 1996 the veteran underwent a pulmonary consultation 
at the Centracare Clinic.  He complained of chest discomfort, 
shortness of breath, cough and hemoptysis.  The veteran 
stated that his chest difficulties dated back to the middle 
of the prior year.  The veteran was bothered by a persistent 
cough since at least the previous fall.  He also reported 
tightness in his chest and a lack of energy.  

In April 1996, a bronchoscopy was performed.  A biopsy of the 
right upper lobe broncho showed invasive squamous cell 
carcinoma.  Washings were also positive for squamous cell 
carcinoma.  The veteran underwent a right pneumonectomy later 
that month.  

In December 1999, O.A.H., M.D., who treated the veteran at 
Centracare, was requested to answer some questions regarding 
the veteran's lung-related conditions.  Specifically, O.A.H. 
was asked whether the veteran had any scar tissue in his lung 
when he was scoped in 1996.  In a response received in 
January 2000, O.A.H. stated that no such scar tissue was 
found.  

The veteran was examined by VA in May 2002.  The veteran 
reported that he had military service during the Vietnam 
crisis, though he was never stationed in Vietnam.  Instead, 
he served in the United States, as well as in Germany.  He 
stated that he was engaged in the handling of Agent Orange 
while in the United States.  He reported that, at the time, 
he did not know he was handling Agent Orange, but that he 
discovered that fact "when he became sick."  He denied 
having any documentation to show that he handled chemical 
agents. 

The VA examiner noted that the veteran's history was 
significant for recurrent pneumonias.  It was noted the 
veteran had pneumonia during service, and had had four 
further episodes subsequent to separation.  It was reported 
his last bout of pneumonia occurred in September 2001.  The 
veteran's medical history was also significant for right lung 
cancer.  

Following physical examination in May 2002, the VA examiner 
rendered a diagnoses of chronic obstructive pulmonary 
disease, status-post right side pneumonectomy for a squamous 
cell carcinoma and history of exposure to Agent Orange.  In a 
July 2002 addendum to that examination, the VA physician 
offered the conclusion that it was not likely that the 
veteran's pneumonias, suffered in service or afterward, were 
the cause of his lung cancer and pneumonectomy.  He added 
that the possibility of a squamous cell carcinoma secondary 
to Agent Orange still had to be explored.  

Analysis 

In the present case, the veteran is contending exposure to an 
herbicide agent during active duty.  In addressing that 
contention, the Board observes that respiratory cancers are 
among the diseases listed in 38 C.F.R. § 3.309(e) for which 
service connection may be presumed based on exposure to Agent 
Orange.  However, as the veteran did not serve in the 
Republic of Vietnam, there is no presumption of exposure to 
Agent Orange in service.  See 38 U.S.C.A. § 1116(f).  Given 
the absence of Vietnam service, the veteran is required to 
demonstrate that he nonetheless handled or otherwise came in 
contact with a herbicide agent.  Here, despite diagnoses of 
"history of exposure to Agent Orange," no such evidence has 
been presented and thus a finding of presumptive service 
connection on the basis of herbicide exposure must fail.  

The Board has also considered whether presumptive service 
connection for chronic diseases is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), malignant tumors are 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (as amended by 67 Fed. Reg. 67792-677793 (Nov. 
7, 2002)).  Here the veteran separated from service in 
February 1971 and he was not diagnosed with squamous cell 
carcinoma of the right lung until 1996.  Thus, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence shows a diagnosis of 
status post right side pneumonectomy for squamous cell 
carcinoma there is little doubt of the existence of a current 
disability.  However, as will be discussed below, the 
evidence of record fails to establish the remaining elements 
of a service connection claim.

The service medical records reveal treatment for pneumonia.  
By the veteran's account, when a bronchoscopy was performed 
in 1996, the doctors found much scar tissue.  The veteran has 
claimed that the scar tissue caused by his pneumonia in turn 
caused his lung cancer.  However, the competent medical 
evidence of record fails to show that scar tissue was found 
at the time of the 1996 bronchoscopy.  Indeed, O.A.H., the 
treating physician, expressed in a January 2000 statement of 
record that the veteran did not have any scar tissue when his 
lung was scoped in 1996.  
Furthermore, the VA examiner opined in a July 2002 letter 
that it was unlikely that the veteran's pneumonias were the 
cause of his lung cancer and pneumonectomy.  No competent 
medical evidence of record refutes that opinion.  

In summation, the preponderance of the evidence fails to show 
that the veteran's squamous cell carcinoma of the lung with 
right pneumonectomy was incurred in service or during any 
applicable presumptive period.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Accordingly, the claim must fail. 




ORDER

Service connection for squamous cell carcinoma of the lung 
with right pneumonectomy, to include as due to herbicide 
exposure, is denied.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

